Order vacating order of certiorari reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. In so far as article 78 of the Civil Practice Act and chapter 103 of the Laws of 1936 are in conflict with respect to the appellant’s right to commence a certiorari proceeding, the provisions of the latter statute are operative. While section 8 of chapter 103 of the Laws of 1936 permits the appellant to make application for a rehearing within twelve months after dismissal, the following section limits his time within which to seek review by certiorari to “ within sixty days after the conviction.” In our opinion, therefore, subdivision 3 of section 1286 of the Civil Practice Act does not contemplate the postponement for more than one year of the right of petitioner to commence a certiorari proceeding. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.